Citation Nr: 1709494	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  12-09 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hand arthritis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee arthritis.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from June 1964 to December 1967.  

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.  Jurisdiction was subsequently transferred to the Louisville, Kentucky RO.

In March 2014, the Veteran appointed an attorney with the Justice Legal Group as his representative.  Prior to certification to the Board, the Veteran, in July 2016, submitted a VA 21-526EZ listing the issues on appeal and stated "new representative".  Subsequently, also in July 2016, the attorney who had been listed in the March 2014 21-22a informed VA that he no longer represented the Veteran. 

In February 2017, VA notified the Veteran that it had received his statement as to "new representative" and requested that he complete an enclosed VA Form 21-22.  To date, no such document has been received from the Veteran.  Thus, the Board finds that he is not currently represented. 

The Board also notes that in an "Attachment" to the July 2016 VA Form 21-526EZ, the Veteran requested to "cancel ALL of my appeals"; however, on the same document he noted evidence to support his claims.  In addition, in the VA Form 21-526EZ, he listed a new claim for "bilateral hand condition".  The Board finds that if the Veteran had wished to make a knowing withdrawal of his claims, he would not have cited to evidence to support the claims and would not have filed a "new claim" for service connection for bilateral hand disability.  Thus, in giving the benefit to the Veteran, the Board finds that he did not knowingly withdraw his appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his VA Form 9, dated in April 2012, the Veteran stated that he did not want a Board hearing on the above stated issues.  In a VA Form 9, dated in May 2012 and signed by the Veteran's representative at that time, it was again noted that the Veteran did not want a Board hearing,

In January 2014, VA issued a Supplemental Statement of the Case (SSOC) on the above stated issues.  In a VA Form 9, dated March 14, 2014, the Veteran stated that he did want a videoconference Board hearing.

In March 2016, VA issued another SSOC on the above stated issues.  In a VA Form 9, dated April 21, 2016, the Veteran stated that he did want a videoconference Board hearing

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board, unless otherwise notified by the appellant. 

2.  After the hearing is conducted, or if the appellant withdraws his hearing request, or if the appellant fails to report for the hearing, then in accordance with appellate procedures the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




